J-S03016-21
J-S03017-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: C.M.J.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: WESTMORELAND             :
 COUNTY CHILDREN'S BUREAU            :
                                     :
                                     :
                                     :
                                     :   No. 1003 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans' Court
                       at No(s): No. 137 of 2019

 IN RE: ADOPTION OF: A.M.J.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: WESTMORELAND             :
 COUNTY CHILDREN'S BUREAU            :
                                     :
                                     :
                                     :
                                     :   No. 1004 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                       at No(s): No. 136 of 2019

 IN RE: ADOPTION OF L.M.J.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: WESTMORELAND             :
 COUNTY CHILDREN'S BUREAU            :
                                     :
                                     :
                                     :
                                     :   No. 1005 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                       at No(s): No. 135 of 2019
J-S03016-21
J-S03017-21

 IN RE: ADOPTION OF K.M.J.              :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: WESTMORELAND                :
 COUNTY CHILDREN'S BUREAU               :
                                        :
                                        :
                                        :
                                        :   No. 1006 WDA 2020

              Appeal from the Order Entered August 13, 2020
 In the Court of Common Pleas of Westmoreland County Orphans Court at
                           No(s): 134 of 2019


 IN RE: ADOPTION OF: C.A.J.             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: WESTMORELAND                :
 COUNTY CHILDREN'S BUREAU               :
                                        :
                                        :
                                        :
                                        :   No. 1007 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                         at No(s): 138 of 2019


 IN RE: ADOPTION OF: C.A.J.          :      IN THE SUPERIOR COURT OF
                                     :           PENNSYLVANIA
                                     :
 APPEAL OF: C.A.J., MINOR CHILD      :
                                     :
                                     :
                                     :
                                     :
                                     :      No. 1008 WDA 2020

             Appeal from the Order Entered August 14, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                         at No(s): 138 of 2019




                                  -2-
J-S03016-21
J-S03017-21

 IN RE: ADOPTION OF: C.M.J.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: C.M.J., MINOR CHILD      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1055 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                       at No(s): No. 137 of 2019


 IN RE: ADOPTION OF: A.M.J.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: A.M.J., MINOR CHILD      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1056 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                         at No(s): 136 of 2019



 IN RE: ADOPTION OF: L.M.J.          :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: L.M.J., MINOR CHILD      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1057 WDA 2020

             Appeal from the Order Entered August 13, 2020
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                       at No(s): No. 135 of 2019



                                  -3-
J-S03016-21
J-S03017-21

    IN RE: ADOPTION OF K.M.J.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.M.J., MINOR CHILD             :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1058 WDA 2020

                Appeal from the Order Entered August 14, 2020
     In the Court of Common Pleas of Westmoreland County Orphans’ Court
                            at No(s): 134 of 2019


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                               FILED: MARCH 12, 2021

        In these consolidated appeals, Westmoreland County Children’s Bureau

(WCCB) appeals from the August 13, 2020 orders denying its petitions for the

involuntary termination of the parental rights of A.M.J. (Mother) and J.T.J.

(Father) to their five daughters, C.M.J., born in June of 2011, A.M.J., born in

February of 2009, L.M.J., born in August of 2006, K.M.J., born in November

of 2004, and C.A.J., born in July of 2012 (collectively, the Children). In related

appeals, the Children, through their legal counsel (Counsel), appeal from the

same orders. We reverse the orders and remand this case in accordance with

this memorandum.

        The orphans’ court summarized the factual and procedural history as

follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -4-
J-S03016-21
J-S03017-21

     The . . . family first became active in the child welfare system in
     2010 with allegations of domestic violence and drug and alcohol
     issues. The children were reunified with the parents in 2012 or
     2013 after the family made sufficient progress with services.
     Between the years of 2013 and 2018, the family resided in
     Allegheny County. Upon their return to Westmoreland County,
     the WCCB was again referred to them for services related to
     homelessness and parental drug and alcohol concerns. The
     [C]hildren were adjudicated in December 2018, and the parents
     were recommended to participate in drug and alcohol services,
     mental health services, and parenting services. Additionally,
     Father was to complete anger management and domestic violence
     counseling.

     While the [C]hildren have been in placement over the past twenty
     or so months, the parents have struggled to complete the
     recommended services to satisfy the WCCB that the [C]hildren
     should be returned. Mother had been unsuccessfully discharged
     from drug and alcohol treatment in November 2019. Mother
     provided no evidence of any mental health treatment. Meanwhile,
     Father had been struggling with addiction issues, with his most
     recent positive drug screen coming in April of 2019. Father then
     enrolled in what was described as a dual-diagnosis treatment
     program offered through the Veterans’ Affairs (VA) office in
     Pittsburgh. He successfully completed a 21-day inpatient program
     for his addiction and then transitioned in the domiciliary step of
     the program, where he remained from May to July of 2019. Father
     reported that, if he had screened for any illicit substances during
     his stay, he would have been removed from the program.
     Additionally, this program offered him a chance to address his
     mental health diagnosis of post-traumatic stress disorder, anxiety
     and depression, as well as seek assistance to address anger
     management.

     Regarding visitation with the [C]hildren and parenting instruction,
     which was to take place in conjunction with the visits, the WCCB
     reports that the parents only participated in six parenting
     sessions. In all, the WCCB believes that these six sessions
     represent the entirety of Father’s visitation with the [C]hildren,
     while Mother visited a total of 25 times. Father contended that he
     did not have the same opportunity to visit as Mother, due to his
     periods of incarceration and due to the family’s removal from the
     transportation list under the WCCB contract with Justice Works
     Youth Care. Finally, in December 2019, visitation was suspended

                                    -5-
J-S03016-21
J-S03017-21

      after a finding that continued visitation was not in the best interest
      of the [C]hildren at the time, and that the [C]hildren were
      experiencing anxiety around the visits, even manifesting itself in
      the form of nausea.

                                       ...

Trial Court Opinion, 10/9/20, at 2–4.

      On December 19, 2019, WCCB filed petitions for the involuntary

termination of Mother’s parental rights to the Children pursuant to 23 Pa.C.S.

§ 2511(a)(2), (8), and (b).     That same day, WCCB filed petitions for the

involuntary termination of Father’s parental rights to be Children pursuant to

23 Pa.C.S. § 2511(a)(1), (2), (8), and (b).

      The court held an evidentiary hearing on July 9, 2020, during which

Mother and Father were represented by separate counsel. However, Mother

did not appear for the hearing. The Children’s best interests were represented

by a guardian ad litem (GAL), and separate counsel represented their legal

interests.

      WCCB presented testimony from its supervising caseworker, Molly

Clayton, who testified that she first became involved with this family in the

fall of 2010, when K.M.J., L.M.J., A.M.J., and their older brother, N.J., who is

not a subject of this appeal, were placed in the custody of WCCB due to their

parents’ domestic violence and drug and alcohol issues. At that time, C.A.J.

and C.M.J. were not born. N.T., 7/9/20, at 54. Ms. Clayton testified that the

family was reunified, but she did not specify the date. Id. at 55.




                                      -6-
J-S03016-21
J-S03017-21

      Ms. Clayton testified that the Children were adjudicated dependent on

December 18, 2018, due to their parents’ homelessness and continued drug

and alcohol issues. Id. Ms. Clayton testified that Mother and Father were

offered supervised visitation to occur together.       Id. at 60–61.     Mother

attended 25 of 42 visits that were offered until December 20, 2019, when the

court suspended supervised visitation, for reasons that are discussed infra.

Id. at 61–62. Ms. Clayton testified that Mother’s last visit was on October 21,

2019. Id. at 62. Father attended six visits total, and his last visit was on

April 1, 2019. Id. at 60, 67.

      Ms. Clayton testified that C.M.J., C.A.J., and A.M.J. have resided in their

current pre-adoptive foster home for 15 months.         Id. at 79.    The older

children, K.M.J. and L.M.J., have resided with their younger siblings in the

same pre-adoptive foster home for five months. Id. Ms. Clayton testified

that WCCB caseworker Sue Reese visits the Children in their foster home every

30 days at a minimum. Id. at 80. She testified that the Children “are all

doing very well.”   Id.   Ms. Clayton testified on cross-examination by the

guardian ad litem (GAL) that the Children “expressed a willingness to have

[Mother’s and Father’s] rights terminated and move forward with the adoption

process.” Id. at 88. The exchange continued:

      Q. And each of them said that they not only want their parents’
      rights to be terminated, but that they want to be adopted by their
      foster family; is that correct?

      A. Correct.


                                      -7-
J-S03016-21
J-S03017-21

      Q. And the discussion was had that adoption and termination,
      they’re permanent things, correct?

      A. Yes. That was addressed with the [C]hildren individually, age-
      appropriately by Ms. Reese, as well as Ms. O’Hara.

Id. at 88.

      Mary O’Hara, the Children’s mental health therapist, also testified on

behalf of WCCB, via telephone. Ms. O’Hara testified that the Children were

referred for therapy due to witnessing “domestic violence between [M]other

and [F]ather when [F]ather was not incarcerated. Then, the family had a

cycle of drug and alcohol abuse, as well as moving frequently, being evicted,

and periodic homelessness.” N.T., 7/9/20, at 12. Ms. O’Hara began providing

individual therapy for C.M.J., C.A.J., and A.M.J. in November of 2018, and for

K.M.J. and L.M.J. in December of 2018. Id. at 11–12. Ms. O’Hara testified

that the Children’s goal was to:

      mostly deal[] with anger in a healthy way. Occasionally, they
      would become . . . verbally aggressive where there is yelling or
      name-calling. Some of them had negative self-concepts, so they
      had negative concepts about themselves, low self-esteem was
      common across-the-board. In dealing with trauma, all of them
      would identify trauma symptoms, whether it be . . . difficulty
      trusting [or difficulty] communicating their needs. . . .

Id. at 13. Ms. O’Hara identified the causes of the Children’s trauma as:

      largely, chronic homelessness, being left unattended. A lot of
      them would communicate that . . . they moved frequently, so they




                                    -8-
J-S03016-21
J-S03017-21

       never really had the opportunity to settle down.[1] The utilities
       wouldn’t be turned on, [they were] left unattended, [they]
       witness[ed] violence. All of them reported witnessing violence.

Id.

       Ms. O’Hara diagnosed K.M.J., A.M.J., and C.M.J. with adjustment

disorder and anxiety. Id. at 14, 24, 29. In addition, she diagnosed A.M.J.

with acute stress disorder.        Id. at 24.    Ms. O’Hara diagnosed L.M.J. with

adjustment disorder and depression, and C.A.J. with adjustment disorder

unspecified. Id. at 20, 32. She testified that the Children are progressing

well in therapy. Id. at 15, 21, 25–26, 30, 32.

       Ms. O’Hara testified that on October 10, 2019, she wrote a letter

describing the effect supervised visitation was having on the Children,

stating:2

       I had observed emotional, behavioral, and physical responses on
       the [C]hildren after visits with their parents. During the therapy
       sessions, they had mentioned a desire to discontinue visiting with
       their parents, saying things like, well, I already saw them, do I
       have to go? Before and after visits, [A.M.J.] had demonstrated
       increased aggression and anxiety, as well as nausea. [L.M.J.] had
       also had experiences of headaches, nausea prior to and after the
       visits with her parents. [K.M.J.] had reported to the clinician that
       she experiences trauma symptoms, including flashbacks and panic


____________________________________________


1Father testified on cross-examination by the Children, through Counsel, that
within the last five years, he moved three times with them, all between
different school districts. N.T., 7/9/20, at 140–141.

2 Ms. O'Hara does not specify to whom she wrote the letter, but we glean from
the record that the letter was presented as evidence at the motions hearing
on WCCB’s request to discontinue supervised visitation, which was held on
December 20, 2019. N.T., 7/9/20, at 62.

                                           -9-
J-S03016-21
J-S03017-21

      attacks after certain triggers, and does not wish to have contact
      with her parents at the time.

Id. at 17.

      With respect to the youngest two children, Ms. O’Hara testified, “[C.M.J.]

had behaviors, such as . . . making herself sick, so she would try to make

herself throw up to say that she was sick. [C.A.J.] would say specifically that

she just prefers to stay with [the foster parents], not that she didn’t care

about her parents, but that she just didn’t want to be with them.” Id. at 18.

Ms. O’Hara testified that the Children experienced “a decrease in overall

anxiety and aggression” after visitation with their parents was suspended. Id.

In addition, she testified that the Children never expressed a desire to her

that visitation with their parents be resumed. Id.

      Ms. O’Hara testified that she discussed the termination of parental rights

with the Children. Id. at 16. With respect to K.M.J., the oldest child, then 15

years old, Ms. O’Hara testified:

      [K.M.J.] said that she believes that . . . where she is [living] right
      now is able to offer her what she needs, and what she needs,
      because I asked her what that meant, is [the foster parents are]
      able to attend to any of her medical needs. She’s doing well in
      school. She would like to be able to advance to her appropriate
      grade, and she knows that she’s able to do that where she is.
      There’s always food on the table. She has her own room, which
      is something she has never had. She feels comfortable and safe
      where she is.

Id. Ms. O’Hara testified that L.M.J., then 13 years old, “reported largely the

same thing as [K.M.J.].”    Id. at 22. Specifically, Ms. O’Hara testified that

L.M.J. has gone “to the doctor, and she said she couldn’t remember the last

                                     - 10 -
J-S03016-21
J-S03017-21

time that she’d gone to a doctor. Again, she didn’t realize how long it has

been since she had gone to the dentist. She understands that it’s necessary

and these are things that parents are supposed to do.” Id. With respect to

A.M.J., then 11 years old, Ms. O’Hara testified:

      She would like to stay where she is. She feels safe. When we talk
      about it, it will cause her a lot of anxiety, so . . . it’s something
      that we had to do in small doses over a long period of time. She
      feels safe where she is. For her, the thought of not being where
      she is causes a great deal of distress.

Id. at 26. Ms. O’Hara testified that C.M.J., then 9 years old, told her that she

“would like to stay where she is.” Id. at 30. Regarding C.A.J.’s preference,

who was nearly 8 years old, Ms. O’Hara testified:

      [C.A.J.] shared that she is grateful for her foster parents, and that
      she understands that she has two moms. She understands that
      she will love her biological mom; however, she wants to stay with
      her foster parents, and that they are also her parents.

Id. at 33.

      In addition to the above testimony, WCCB introduced, and the court

admitted into evidence the following documents: Father’s and Mother’s

criminal dockets from Westmoreland County; Ms. O’Hara’s reports dated June

8, 2020; permanency review orders dated June 22, 2020, December 20, 2019,

and May 31, 2019 with respect to K.M.J.; permanency review orders dated

June 22, 2020, November 26, 2019, and May 31, 2019 with respect to L.M.J.,

A.M.J., C.A.J., and C.M.J.; and the Children’s orders of adjudication and

disposition dated December 18, 2018.




                                     - 11 -
J-S03016-21
J-S03017-21

       Father testified on his own behalf, and the court admitted documents he

introduced from the VA Pittsburgh Healthcare System, dated December 5,

2019. The documents described his attendance and completion of the Center

for Treatment of Addictive Disorders (CTAD) residential program from April

11, 2019, through May 1, 2019. In addition to not appearing for the hearing,

Mother did not present any testimony or documentary evidence.

       On August 13, 2020, the orphans’ court denied WCCB’s petitions to both

Mother and Father by a single order that included the separate docket

numbers for the Children and filed at K.M.J.’s docket only. On August 14,

2020, the court entered the order on the Children’s separate dockets.

       On September 10, 2020, the Children, through Counsel, filed notices of

appeal and concise statements of errors complained of an appeal, which this

Court consolidated sua sponte.3 On September 11, 2020, WCCB timely filed

notices of appeal and concise statements of errors complained of on appeal




____________________________________________


3 The Children filed separate notices of appeal at each of the five docket
numbers. Each notice contained a caption listing the separate docket
numbers. However, the body of each notice identified a single child, and the
notice was filed at that child’s docket. In Commonwealth v. Walker, 185
A.3d 969, 971 (Pa. 2018), our Supreme Court held, “[W]here a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed for each case.” This Court held in Commonwealth v. Johnson,
236 A.3d 1141, 1148 (Pa. Super. 2020) (en banc), that although each notice
of appeal contained multiple docket numbers, it was “of no consequence,”
because the defendant complied with Walker by filing a separate notice at
each docket. Likewise, the Children have complied with Walker by filing
separate notices of appeal at each docket.

                                          - 12 -
J-S03016-21
J-S03017-21

which this Court consolidated sua sponte. On October 9, 2020, the orphans’

court filed an opinion pursuant to Pa.R.A.P. 1925(a).

     WCCB presents the following issues for our review:

     1.)    [Did] [t]he [orphans’] court err[] in finding that the [WCCB]
     failed to prove its case by clear and convincing evidence when it
     denied the agency’s Petition for Involuntary Termination of
     Parental Rights of . . . [Father] pursuant to 23 Pa.C.S.
     § 2511(a)(1), (2), (8), and (b)[?]

     2.)    [Did] [t]he [orphans’] court err[] in finding that the [WCCB]
     failed to prove its case by clear and convincing evidence when it
     denied the agency’s Petition for Involuntary Termination of
     Parental Rights of . . . [Mother] pursuant to 23 Pa.C.S.
     § 2511(a)(2), (8), and (b)[?]

     3.)    [Did] [t]he [orphans’] court err[] in denying that [Father]
     “. . . by conduct continuing for a period of at least six months
     immediately preceding the filing of the petition either has
     evidenced a settled purpose of relinquishing parental claim to a
     child for has refused or failed to perform parental duties[?]”

     4.)   [Did] [t]he [orphans’] court err[] in denying that the birth
     parents’ “. . . repeated and continued incapacity, abuse, neglect
     or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being in the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent[?]”

     5.)   [Did] [t]he [orphans’] court err[] in denying that “the child
     has been removed from the care of the parent by the court or
     under a voluntary agreement with the agency, 12 months or more
     have elapsed from the date of removal or placement, the
     conditions which led to the removal or placement of the child
     continued to exist and termination of parental rights would best
     serve the needs and welfare of the child[?]”

     6.)   [Did] [t]he [orphans’] court err[] in denying that “the court
     in terminating the rights of the parent shall give primary
     consideration to the developmental, physical and emotional needs
     and welfare of the child. The rights of the parent shall not be

                                    - 13 -
J-S03016-21
J-S03017-21

       terminated solely on the basis of environmental factors such as
       inadequate housing, furnishing, income, clothing and medical care
       if found to be beyond the control of the parent. With respect to
       any petition filed pursuant to subsection (a)(1), (6), (8), the court
       shall not consider any efforts by the parent to remedy the
       conditions described therein which are first initiated subsequent
       to the giving of notice of the filing of the petition [?]”

WCCB Brief at 4–6.4

       The Children, through Counsel, state their issue as follows:

       I.    Whether the [orphans’] court erred in finding by clear and
       convincing evidence [that WCCB] did not meet its burden under
       23 Pa.C.S. § 2511(a) and 23 Pa.C.S. § 2511(b) when denying the
       termination for [M]other and [F]ather?

Children’s Brief at 4.5

       We begin our analysis cognizant of the following:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.
____________________________________________


4 The Children, through Counsel and the GAL, have filed separate briefs in
support of WCCB’s claims. Father has filed a brief; Mother has not participated
in this appeal.

5 WCCB advised this Court that it agrees with the Children’s brief, and
therefore would not file a responsive brief. The GAL filed a brief in support of
the Children’s issue. Father filed a brief in opposition, and Mother has not
participated.


                                          - 14 -
J-S03016-21
J-S03017-21


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, WCCB asserted the following statutory grounds for the

involuntary termination of Mother’s and Father’s parental rights:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.




                                    - 15 -
J-S03016-21
J-S03017-21

                                      ...

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                       ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), (b).

      With respect to Section 2511(a)(1), our Supreme Court has held:

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988). Further,

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

                                     - 16 -
J-S03016-21
J-S03017-21


In re N.M.B., 856 A.2d 847, 854–55 (Pa. Super. 2004) (citations omitted).

     Our Supreme Court has stated that parental duty “is best understood in

relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa. 1977).

     A child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this Court has held
     that the parental obligation is a positive duty which requires
     affirmative performance. This affirmative duty encompasses
     more than a financial obligation; it requires continuing interest in
     the child and a genuine effort to maintain communication and
     association with the child. Because a child needs more than a
     benefactor, parental duty requires that a parent ‘exert himself to
     take and maintain a place of importance in the child's life.’

Id. (citations omitted); see also In re B.,N.M., 856 A.2d 847, 855 (Pa.

Super. 2004) (internal citations omitted) (stating that a parent does not

perform his or her parental duties by displaying a “merely passive interest in

the development of the child”).

     With respect to Section 2511(a)(2), this Court has explained that the

moving party must produce clear and convincing evidence regarding the

following elements to terminate parental rights: (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.   In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).


                                    - 17 -
J-S03016-21
J-S03017-21

       Pursuant to Section 2511(a)(2), parents are required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002).           A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. Further, the grounds for termination of parental rights

under Section 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. Id. at

337.

       With respect to Section 2511(a)(8), the following factors must be

demonstrated: (1) the child has been removed from parental care for 12

months or more from the date of removal; (2) the conditions which led to the

removal or placement of the child continue to exist; and (3) termination of

parental rights would best serve the needs and welfare of the child. In re

Adoption of M.E.P., 825 A.2d at 1275–76.

       We have explained, “Section 2511(a)(8) sets a 12-month time frame

for a parent to remedy the conditions that led to the children’s removal by the

court.” In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-month

period has been established, the court must next determine whether the

conditions that led to the child’s removal continue to exist, despite the

reasonable good faith efforts of [the child welfare agency] supplied over a


                                       - 18 -
J-S03016-21
J-S03017-21

realistic time period.   Id.   Termination under Section 2511(a)(8) does not

require the court to evaluate a parent’s current willingness or ability to remedy

the conditions that initially caused placement or the availability or efficacy of

[the child welfare agency] services. In re Adoption of M.E.P., 825 A.2d at

1276.

        With respect to Section 2511(b), “[i]ntangibles such as love, comfort,

security, and stability are involved in the inquiry into the needs and welfare

of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation

omitted).    The trial court “must also discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.” Id. (citation omitted). However, “[i]n cases

where there is no evidence of any bond between the parent and child, it is

reasonable to infer that no bond exists. The extent of any bond analysis,

therefore, necessarily depends on the circumstances of the particular case.”

In re K.Z.S., 946 A.2d 753, 762–63 (Pa. Super. 2008) (citation omitted).

        Instantly, WCCB asserted Section 2511(a)(1) against Father only. The

orphans’ court explained: “Father was participating in a [VA] dual diagnosis

treatment program to address his mental health and drug and alcohol needs.

While Father was not visiting often with the [C]hildren, the Permanency

Review Order following the May 31, 2019 hearing stated that Father had no

major parenting deficiencies and was participating with a hands-on parenting




                                     - 19 -
J-S03016-21
J-S03017-21

provider when he was able to attend visits.” Trial Court Opinion 10/9/20, at

4–5. The court continued:

      It should be noted that, shortly after the WCCB filed for
      termination, Mother and Father’s visits were suspended by [o]rder
      of [c]ourt, following testimony presented to the [c]ourt on
      December 18, 2019. Testimony during the termination hearing
      suggested that the suspension of the visits was related to physical
      and emotional reactions that the [C]hildren were experiencing
      around visitation, as well as the fact that the WCCB had recently
      filed for termination. If the parents had been provided with the
      opportunity to continue to visit the [C]hildren, perhaps in a more
      therapeutically appropriate setting to assist the [C]hildren with
      their behaviors, the parents would have been given an opportunity
      to perform parental duties.

      For these reasons, the court found that the WCCB failed to meet
      its burden under Section 2511(a)(1).

Id. at 5.

      Regarding Section 2511(a)(2), the court stated:

      The record is replete with evidence of the parents’ issues,
      including substance abuse issues, mental health issues, anger
      management issues, housing and a lack of steady employment.
      It is clear that the parents have had issues in the past. Evidence
      also illustrates that Father has put forth efforts to address and
      remedy these issues. What is not clear to the [c]ourt at this point
      is whether these issues can be remedied. It is clear to the [c]ourt,
      however, that the WCCB has not proven by clear and convincing
      evidence that these issues cannot or will not be remedied.

      For this reason, the court found that the evidentiary burden for
      Section 2511(a)(2) has not been met.

Id. at 5–6.

      With respect to Section 2511(a)(8), the court found:

      Again it is undisputed that Mother and Father have issues which
      led the [C]hildren to be in placement. What remains unclear to
      the court is whether the best interest of the [C]hild[ren] will be

                                     - 20 -
J-S03016-21
J-S03017-21

       served by termination. Certainly the [c]ourt was presented
       evidence that the [C]hildren are thriving in their foster placement.
       As Father continues to progress in his mental health treatment,
       reportedly in a better place to care for his children than when this
       matter started, the [c]ourt is not yet convinced that termination
       would serve the [C]hildren’s best interests.

       For this reason, the court found that the WCCB failed to meet its
       burden under Section 2511(a)(8).

Trial Court Opinion, 10/9/20, at 6.6

       The court addressed Section 2511(b):

       [A]lthough the second-half of the bifurcated analysis is not
       required unless the court finds that a particular ground under
       Section 2511(a) is met, [WCCB] would nonetheless need to prove
       that the [C]hildren’s developmental, physical and emotional needs
       and welfare would be served by termination. Again, the [c]ourt
       reiterates that Father should be given an opportunity to manage
       the relationship with his children and serve their developmental,
       physical and emotional needs. Additionally, the [c]ourt cannot
       say at this point that terminating Mother’s parental rights while
       maintaining Father’s intact would best serve the needs of the
       [C]hildren either.

       For these reasons, the [c]ourt found that the WCCB did not meet
       its burden under Section 2511(b).

Id. at 7.

       The court concluded, “While the case for termination under the alleged

grounds may be stronger for Mother than for Father, the [c]ourt does not

believe that it would be in the best interest of the [C]hildren to terminate one



____________________________________________


6 Section 2511(a)(8) is inapplicable to Father because he was incarcerated at
the time the Children were placed. N.T., 7/9/20, at 119. Therefore, the
Children were not removed from Father’s care. In re C.S., 761 A.2d 1197
(Pa. Super. 2000) (en banc).

                                          - 21 -
J-S03016-21
J-S03017-21

parent while leaving the other’s rights intact. Therefore, it cannot be said at

this time whether the developmental, physical and emotional needs of the

[C]hildren would be best served through terminating one or both of the

parents’ rights at this time.” Id. at 7–8.

      After careful review, we find that the trial court abused its discretion by

deciding that Mother’s parental rights should not be terminated solely because

it determined that Father’s conduct did not warrant termination. Our Supreme

Court has stated:

      Nothing in the Adoption Act requires that an agency, which has
      assumed custody of a child, must establish grounds for the
      involuntary termination of both parents, before it can obtain such
      a decree as to either. When an agency having custody of a child
      petitions for termination of parental rights, the rights of the
      respective natural parents must be determined independently.

In re Burns, 379 A.2d 535, 541 (Pa. 1977); In re C.W.U., Jr., 33 A.3d 1

(Pa. Super. 2011) (reversing the decree denying the termination of the

father’s parental rights when it was based solely on the mother’s parental

rights not being terminated).

      We first address Mother’s conduct as shown by the record evidence as

it pertains to termination under Section 2511(a)(2) and (8). We are mindful

of the family service plan (“FSP”) objectives for both Mother and Father:

obtain updated drug and alcohol evaluations and follow all recommendations;

participate in random drug screens; obtain mental health evaluations and

follow all recommendations; participate in parenting instruction which would

occur during supervised visitation; and obtain and maintain safe and clean

                                     - 22 -
J-S03016-21
J-S03017-21

housing. N.T., 7/9/20, at 56–57, 60, 66. Further, Father was to complete

anger management. Id. at 57.

      Ms. Clayton testified that Mother did not successfully complete her drug

and alcohol requirement insofar as she was unsuccessfully discharged from

treatment on September 11, 2019, and the treatment program gave her a

poor prognosis at that time. Id. at 57–58. Mother participated in 12 of 34

possible drug screens; she tested positive in all 12. Id. at 58. Ms. Clayton

testified that the test results were “consistently positive for cocaine,

methadone, fentanyl, norfentanyl[,] and morphine.” Id. at 59. In addition,

Mother never advised WCCB that she received mental health treatment, and

WCCB never received documentation of treatment. Id. at 59–60.

      Mother participated in “hands-on parenting” during visitation with the

Children. Id. at 60. Ms. Clayton testified Mother “was generally appropriate”

during the visits. Id. at 61. However, she also testified Mother “chose to not

participate in visitation” after her last visit on October 21, 2019. Id. at 62.

      With respect to housing, Ms. Clayton testified during the following

exchange:

      Q. Do you know if [M]other has stable and appropriate housing?

      A. She has not had communication with [WCCB,] and we are not
      aware of any home where she’s living.

      Q. Do you know how to reach [M]other?

      A. No. . . .

Id. at 63.

                                     - 23 -
J-S03016-21
J-S03017-21


      Based on the foregoing, the orphans’ court abused its discretion in

failing to involuntarily terminate Mother’s parental rights pursuant to Section

2511(a)(2). The record demonstrates unequivocally Mother’s repeated and

continued incapacity, neglect, or refusal to remedy her drug addiction, address

her mental health, and maintain appropriate housing.        Consequently, the

Children were without essential parental care, control or subsistence

necessary for their physical or mental well-being. Mother has struggled with

these same issues since 2010, when WCCB first became involved with the

family. On this record, WCCB proved by clear and convincing evidence that

the causes of Mother’s incapacity, neglect, or refusal cannot or will not be

remedied.

      Likewise, the court abused its discretion in failing to involuntarily

terminate Mother’s parental rights pursuant to Section 2511(a)(8).         The

Children, by the time of the subject proceeding, had been removed from

Mother’s care for more than 18 months, which is in excess of the statutory

12-month minimum.      The record indicates that Mother’s issues with drug

addiction, mental health and homelessness have not been remedied.

      In addition, the record supports a finding that termination of Mother’s

parental rights serves the Children’s best interests. Ms. O’Hara detailed the

negative physical and mental effects that supervised visitation had on the

Children, and the Children’s improvement once visits ceased. Indeed, Ms.

O’Hara testified that the Children do not have necessary and beneficial

                                    - 24 -
J-S03016-21
J-S03017-21

relationships with Mother and Father. N.T., 7/9/20, at 19–20, 23, 28–29, 31,

33. In contrast, the Children have safe, loving, and healthy relationships with

their foster parents. Id. Therefore, we are constrained to conclude that the

orphans’ court abused its discretion in failing terminate Mother’s parental

rights under Section 2511(a)(8).

       Next, we address Father’s conduct as shown by the record evidence as

it pertains to Section 2511(a)(1) and (2).         Father testified that he was

incarcerated from approximately mid-August 2018, until approximately mid-

February 2019.7 N.T., 7/9/20, at 93, 95. Father testified that after his release

from prison, he attended supervised visitation.        Id. at 95.   Ms. Clayton

testified that Father attended six of a total 27 visits offered. Id. at 67. She

testified that WCCB performed four random drug screens of Father, which


____________________________________________


7 Father’s testimony about his criminal history during the relevant time period
is unclear. Father testified that when the Children were removed from
Mother’s care, he was incarcerated for a second conviction of driving under
the influence (DUI). N.T., 7/9/20, at 119. Father said emphasized, “I don’t
drink now.” Id. at 121.

The court admitted into evidence Father’s Westmoreland County criminal
docket, which reveals that he was initially incarcerated in Allegheny County
jail. Exhibit WCCB 1. Father was charged with simple assault and harassment
in Westmoreland County. Id. While awaiting trial on those charges, Father
was placed in the Renewal Center, a halfway house, for a drug and alcohol
program, at a time unspecified. Id.; N.T., 7/9/20, at 93. Father’s criminal
docket also reveals that Westmoreland County issued a bench warrant on
January 30, 2020, due to Father’s failure to appear for his non-jury trial
scheduled that day. Exhibit WCCB 1. The record indicates that at the time of
the final permanency hearing on June 22, 2020, Father had “outstanding
bench warrants for criminal cases.” Permanency Order, 6/22/20, at 3.


                                          - 25 -
J-S03016-21
J-S03017-21

occurred during the supervised visits, and all of the screens were positive for

cocaine. Id. at 65; N.T., 7/9/20, at 129 (Father acknowledged that he went

to the visits, was tested for drugs, and tested positive for cocaine).

      Ms. Clayton testified that Father’s last supervised visit was on April 1,

2019. Id. at 67.    Since then, Father has never sent cards or gifts to the

Children, and has never inquired about the Children. Id. at 74.

      Ms. Clayton additionally testified that transportation for the parents to

attend supervised visitation was made available through JusticeWorks, “but it

was discontinued, due to multiple no-shows and cancellations on the part of

the parents.” Id. at 71. She stated that Father “didn’t state that he was in

need of transportation until yesterday [when he telephoned WCCB and

requested transportation to the termination hearing].” Id. at 70–71.

      Father testified about his supervised visitation after his release from

prison in mid-February 2019, stating:

      I was given the opportunity to attend a few of them and then we
      missed the ride the one time so [Mother], I guess, already missed
      a couple rides, so automatically, right out the door, I missed one
      ride and I am cut off.

Id. at 95. He subsequently explained, “If they would’ve kept giving me the

rides, I’d have kept going.” Id. at 127-128.

      However, Father also testified that on April 11, 2019, he was admitted

into the VA program, which explained his failure to attend supervised visitation

after April 1, 2019. Id. at 96. Ms. Clayton explained that the VA program

was to help Father “get back on his feet” and included “different milestones

                                     - 26 -
J-S03016-21
J-S03017-21

that he needed to reach to successfully complete it.”        Id. at 64.    Father

testified that the program included three phases. Id. at 120.

      The first phase Father described as “the flight deck,” and he

acknowledged that it was a “mental health commitment.” Id. at 121. Father

testified that he voluntarily committed himself because “I was up for about

two months straight drinking heavily, heavy drug use. I was really bad into

cocaine. I mean, we spent thousands of dollars in, like, two weeks.” Id.

Father also testified, “I was attempting to commit suicide.”         Id.   Father

testified that he was in-patient in this phase for approximately two and one-

half weeks, and the doctor diagnosed him with posttraumatic stress disorder,

anxiety, and depression. Id. at 122.

      Father testified that he also admitted himself into the next phase of the

program at the Center for Treatment of Addictive Disorders (CTAD).             He

remained in-patient at the CTAD for 21 days, and Ms. Clayton testified that

he successfully completed this phase.      Id. at 64.   Father testified that he

participated in anger management classes, among others, during this phase.

Id. at 123.

      The final phase of the program was the “domiciliary residential

rehabilitation treatment program”; Ms. Clayton testified Father entered this

phase on May 1, 2019. Id. at 64. Father described this phase as allowing

him to live there, “let you get a job, . . . get your feet straight. . . .” Id. at

104. Father’s testimony regarding his length of stay is inconsistent. He first


                                     - 27 -
J-S03016-21
J-S03017-21

testified on direct examination that he remained in the third phase for five and

one-half months. Id. at 96. Ms. Clayton testified that Father remained in this

phase only until July of 2019, which Father corroborated on cross-examination

by WCCB. Id. at 64, 123.

      Father testified he was drug screened throughout the various phases of

the VA program, and acknowledged on cross-examination by WCCB, that they

“were all clean.” Id. at 127. Father stated that he currently attends both

individual and group therapy through the VA.        Id. at 142–143.    He also

testified regarding his prescribed medications for depression and insomnia,

among others. Id. at 147–151.

      Ms. Clayton testified that permanency review hearings occurred on May

31, 2019, November 26, 2019, and June 22, 2020. Id. at 71–72. She testified

that the juvenile court found in the first and second hearing that Father’s

compliance and progress with his FSP goals was minimal. Id. at 71–72. Ms.

Clayton testified that the court found in the third hearing, approximately one

month before the subject proceeding, that Father’s compliance and progress

was none. Id. at 72.

      In its Rule 1925(a) opinion, the orphans’ court emphasized the finding

in the first permanency review order that Father was participating in the VA

program, and based on his six supervised visits, he did not demonstrate any

“major parenting deficiencies.”     Trial Court Opinion, 10/9/20, at 4–5;

Permanency Order, 5/31/19, at 2. The court ignored findings in the order that


                                     - 28 -
J-S03016-21
J-S03017-21

Father was offered a total of 15 visits during the first review period, and of

the six he attended, he had four positive drug screens.

      During the next review period, from May 31, 2019, until November 26,

2019, the juvenile court found Father did not participate in any of the 13

supervised visits offered. Permanency Order, 11/26/19, at 2. Further, the

court found that WCCB “has been unable to screen Father, as his whereabouts

were unknown and he did not attend visits with” the Children. Id. In addition,

the court determined Father “does not have stable or independent housing. .

. .” Id. As such, the juvenile court concluded that Father made no progress

toward alleviating the circumstances which necessitated the Children’s

placement. Id. Approximately one month later, WCCB filed the termination

petitions.

      At the time of the termination proceeding, Ms. Clayton testified she had

no documentation proving that Father successfully completed the third and

final phase of the VA program. N.T., 7/9/20, at 64. Father testified that he

successfully completed it, but provided no documentation to support his

assertion. Id. at 124.

      Likewise, Ms. Clayton had no evidence to support Father’s assertion that

he obtained a mental health evaluation and was successfully discharged from

mental health treatment. The following exchange occurred:

      Q. Are you aware if [F]ather completed a mental health
      evaluation?




                                    - 29 -
J-S03016-21
J-S03017-21

      A. Father stated, while he was at the VA, he had a mental health
      evaluation. Our agency twice tried to subpoena records from the
      VA. [The VA] contacted [us] and stated they didn’t have to
      respond to a [WCCB] subpoena. They only respond to federal
      subpoenas.    Myself and Ms. Reese made [F]ather and [his
      attorney] aware that, if there was documentation, [F]ather would
      need to get that and provide it to us, and I have not seen any
      verification.

      Q. Do you know if [F]ather was successfully discharged from his
      mental health treatment?

      A. I don’t have any documentation. I don’t know that answer.

Id. at 66.

      With respect to housing, Ms. Clayton testified on direct examination:

      Q. Do you know if [F]ather has a stable and appropriate house?

      A. Father reported an address to me yesterday afternoon about
      3:30 p.m. I don’t know if it’s his home, if it’s a rental agreement,
      so I don’t know if it’s appropriate. That was the first time that he
      has given an address.

Id. at 68.

      Father testified that he had a one-bedroom efficiency apartment. Id.

at 131. He stated, “It’s not sufficient to take the kids home, but, you know, I

had to start from somewhere. . . .” Id. at 102. In addition, Father testified

on direct examination:

      Q. [I]f you were to have your children return to you, would there
      be services for you to be afforded bigger housing through the
      veterans benefits?

      A. Yes. . . . They help with housing and they were going to help
      me with my housing I got now, but I was able to get it for my
      mental now, you know, my mental disability. I was able to get
      housing for me, but now I got housing on the back burner for . . .
      if I get notice from [WCCB] and it says that, you know, kids are

                                     - 30 -
J-S03016-21
J-S03017-21

      coming back to you or whatever, you know, even if it’s in stages,
      you know, do visits first or whatever like that, I can take the
      paperwork and get funding for a bigger house where I would not
      have to, you know, the homelessness is no longer an issue.

Id. at 111.

      Upon review, the record supports Ms. Clayton’s testimony that Father

failed to perform his parental duties within six months of the filing of the

termination petitions, i.e., June 2019. Id. at 74. The evidence demonstrates

that throughout the Children’s dependencies, dating back to 2010, Father has

failed to fulfill his parental duties to the Children’s detriment. Therefore, we

are constrained to conclude that the orphans’ court abused its discretion in

determining that Father’s conduct did not warrant termination under Section

2511(a)(1).

      With respect to Section 2511(a)(2), Ms. Clayton testified:

      As I stated before, [this] family has been familiar to myself since
      2010.     There is a cycle of alcohol abuse, drug addiction,
      homelessness, domestic violence. It has led to truancy. It is
      something that has not rectified itself in the ten years that I’ve
      known the family. There have been brief periods where it has
      gotten better, but again, at least in the last two years, there has
      been no progress in alleviating the circumstances that
      necessitated placement. There’s also continued involvement with
      the parents with law enforcement.

Id. at 75. Ms. Clayton testified that the parents’ failures have caused the

Children to be without essential parental care, control, or subsistence

necessary for their well-being. Id. She explained:

      The [C]hildren didn’t have stable housing. The older girls, [K.M.J.]
      and [L.M.J.], they felt, when the family was in Allegheny County,
      that they needed to stay home and care for their younger siblings.

                                     - 31 -
J-S03016-21
J-S03017-21

       They had upwards of 80 illegal absences that was impacting their
       education. The [C]hildren have all expressed fear of the continued
       domestic violence in the home.

                                           ...

       There has been continued drug addiction that leads to basic needs
       not being met, so no shelter, no food. So it is those basic things
       that the kids continued to struggle with.

Id. at 76. Ms. Clayton testified that the parents have not demonstrated the

ability to remedy the causes of their incapacity to provide for the Children.

Id.

       Contrary to the court’s conclusion, the record demonstrates that WCCB

proved clearly and convincingly that Father cannot or will not remedy his

issues under Section 2511(a)(2). The law requires that parents make “diligent

efforts   towards     the   reasonably     prompt   assumption   of   full   parental

responsibilities.” In re A.L.D. 797 A.2d at 340. At the time of the subject

proceeding, Father did not have housing for the Children. Further, despite

involvement with the VA program from April until approximately July of 2019,

there was no confirming evidence that Father completed the third and final

phase of the program or had remedied his drug and alcohol addiction, his

criminal problems, or his domestic violence tendencies.8 Father’s testimony

was self-serving testimony and inadequate, particularly in light of the many



____________________________________________


8 Father testified that he and Mother remained married, but separated. He
testified that they do not live together. However, they continue to interact.
N.T., 7/9/20, at 141, 144.

                                          - 32 -
J-S03016-21
J-S03017-21

years that had passed, and the impact of Father’s inaction and the passage of

time on the Children. Id.; In re E.A.P., 944 A.2d 79, 83 (Pa. Super. 2008)

(citation omitted) (reaffirming, “‘Parental rights are not preserved by waiting

for   a more   suitable    or   convenient time   to   perform one’s parental

responsibilities while others provide the child with his or her physical and

emotional needs.’”).      Therefore, we are constrained to conclude that the

orphans’ court abused its discretion in failing to terminate Father’s parental

rights pursuant to Section 2511(a)(2).

      Finally, we review the orders denying termination of Mother’s and

Father’s parental rights with respect to the Children’s developmental, physical,

and emotional needs and welfare pursuant to Section 2511(b). Our Supreme

Court has stated, “Common sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.” In re T.S.M., supra at

268. The Supreme Court directed that, in weighing the bond considerations

of Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind.” Id. at 269. The Court observed, “[c]hildren are young for a scant

number of years, and we have an obligation to see to their healthy

development quickly.       When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

      Instantly, there is no record evidence that the Children have a necessary

and beneficial relationship with either Mother or Father. N.T., 7/9/20, at 19,


                                      - 33 -
J-S03016-21
J-S03017-21

23, 28, 31, 33 (Ms. O’Hara, the Children’s mental health therapist, testified

that none of the Children have a necessary and beneficial relationship with

Mother and Father. Rather, she testified that the Children’s relationship with

the parents “caused stress, anxiety, and ultimately, was not healthy.”); Id.

at 50 (Ms. O’Hara testified that the Children, when describing their biological

parents, “use their first names.”). Indeed, Ms. O’Hara testified that the

aforementioned negative effects have improved since supervised visitation

has ceased.9 Id. at 18. In addition, the Children have not asked to resume

visitation with their parents. Id.

       Further, both Ms. Clayton and Ms. O’Hara testified that the Children’s

preference regarding termination of Mother’s and Father’s parental rights has

been discussed with them at length by the WCCB caseworker, Sue Reese, as

well as in mental health therapy; the Children understand the permanency of

involuntary termination; the Children prefer that Mother’s and Father’s

parental rights be terminated; and the Children want to be adopted by their

foster parents. Id. at 16, 22, 26, 30, 33, 88.

       Ms. Clayton described the Children’s relationship with Mother and Father

as follows:


____________________________________________


9 Ms. O'Hara testified that K.M.J. and A.M.J. need to continue with outpatient
therapy. She explained, “[K.M.J. and A.M.J.], out of all of them, seem to have
communicated the most amount of stress and anxiety related to their trauma
history. They also show the most symptoms out of all of them, so I
recommend that [outpatient therapy] continue with them.” N.T., 7/9/20, at
34.

                                          - 34 -
J-S03016-21
J-S03017-21

      Q. Have the [C]hildren asked about the parents while in the foster
      home?

      A. They rarely ask about mom and dad. When they ask, it’s more
      asking, I hope mom has somewhere to stay, I hope mom is not
      using drugs. It’s more asked like a parent would worry about a
      child.

Id. at 81. Ms. Clayton testified that the Children “voiced [during a supervised

visitation with Father] how much time dad would actually come and spend

with them, and they expressed their fear of him.” Id. at 68. Upon thorough

review, the record does not reveal a parent-child bond between the Children

and Mother or Father.

      Ms. Clayton testified that the Children reside together in the same pre-

adoptive foster home, and they view their foster parents as their parents. Id.

at 79–81. She testified:

      Q. Would termination best serve the needs and welfare of [the
      C]hildren?

      A. Yes.

                                     ...

      Q. And why is that?

      A. The [C]hildren are in a stable environment. They’re able to go
      to school on a consistent basis. They’re getting medical care.
      They’re getting dental care. They’re able to participate in social
      activities that let them grow emotionally and developmentally.
      They are safe.

Id. at 77–79. Accordingly, based on the totality of the record evidence, we

are constrained to conclude that the orphans’ court abused its discretion in




                                    - 35 -
J-S03016-21
J-S03017-21

failing to terminate Mother’s and Father’s parental rights to the Children

pursuant to Section 2511(b).

      In sum, after careful consideration, and consistent with the court’s

sustainable factual findings, as well as prevailing law, including the applicable

provisions of the Adoption Act, we conclude that the denial of the petitions for

the involuntary termination of Mother’s and Father’s parental rights was an

abuse of discretion. Accordingly, we reverse the orders and remand for the

court to enter at the Children’s dockets, within 10 days of the date of this

memorandum, orders involuntarily terminating the parental rights of Mother

and Father. See M.A.T. v. G.S.T., 989 A.2d 11, 21 (Pa. Super. 2010) (en

banc) (stating that where the record is sufficiently developed, we may

substitute our judgment for that of the trial court and decide the case on the

merits).

      Orders reversed.     Cases remanded with instructions.         Jurisdiction

relinquished.

      Judge Dubow joins the memorandum.

      Judge Strassburger did not participate.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2021

                                     - 36 -